COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                      01-15-00732-CV
Style:                             Marina Presley
                                   v. N.V. Masureel Veredeling
Date motions filed*:               October 1, 2015
Type of motions:                   Unopposed Motion to Enlarge to File Appellant’s Brief


Party filing motion:               Appellant
Document to be filed:              Appellant’s Brief

Is appeal accelerated?        No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                        Current Due date:
         Date Requested:

Ordered that motions are:

                    Granted in part and dismissed in part
                     If document is to be filed, document due:
                      Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
          Dismissed (moot)
                    Other: _____________________________________
          The clerk’s record was filed with this Court on September 10, 2015. However, a reporter’s record is not yet due
          and has not been filed. See TEX. R. APP. P. 35.1; see also id. 34.6(b) (providing for request for preparation of.
          court reporter’s record). Because the appellate record is not yet complete, appellant’s brief is not due. See TEX. R.
          APP. P. 38.6(a). Accordingly, we dismiss appellant’s motion for an extension to file appellant’s brief as moot.

Judge's signature:     /s/ Terry Jennings
                       

Panel consists of      ____________________________________________

Date: October 6, 2015




November 7, 2008 Revision